DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 01/31/2021.
Claims 1-10 are pending. 
Applicant’s IDS submission is acknowledged and provided herewith. 
The Drawings filed on 01/31/2021 are noted. 
Claim Objections
Claim 4 is objected to because of the following informalities:  it recites in line 4 “the loop-up table”. It should instead recite “the look-up table”.  Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Correction is required.  See MPEP § 608.01(b).



AIA  Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 to 3 and 5 to 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,120,374 to Akada et al. (hereinafter Akada) in view of U.S. Patent Application Publication 2007/0075983 A1 to Chiu et al. (hereinafter Chiu). 





Regarding Claim 1, Akada  An article of manufacture for providing an analog joystick utilizing a trackpad, the analog 5 joystick utilizing a trackpad communicatively coupled to a computing device to provide a coordinate position representing a position of a simulated analog joystick, the article comprises:
a digital device interface for communicating input position data containing the joystick coordinate to the computing device (figs. 1-4, Col. 2:3-21, Col 4:5-53 discloses  when the analog joystick 6 is operated by the game player of the video baseball game, it is tilted to a position in a desired direction in a two-dimensional plane, and outputs a positional signal depending on the tilted position thereof. The analog joystick 6 is also used to move the position of any of the fielders in the video baseball game); and. 15  
 a coordinate transformer for converting the 2-dimensional coordinate into a joystick coordinate (figs. 2, Col. 5:5-53 discloses the positional signal from the analog joystick 6 is supplied through the CPU 9 to a coordinate transforming unit 13, which converts a contact position expressed as x and y coordinates of the joystick 6 based on the positional signal into an image position expressed as X and Y coordinates with respect to a reference point on the displayed image). 

However, 10 Akada does not explicitly disclose: 
“a concave and circular touch sensitive surface, the touch sensitive surface generates a 2- dimensional coordinate correspond to a point of contact by a user at on the touch sensitive surface.” 
In a related invention, Chiu discloses a concave and circular touch sensitive surface, the touch sensitive surface generates a 2- dimensional coordinate correspond to a point of contact by a user at on the touch sensitive surface (figs. 7-14, [0021]-[0025] discloses  a touch-sense apparatus 200 capable of supporting one-dimensional and the two-dimensional operational modes, and FIG. 8 is an operation illustration. When a finger 214 touches the panel 212 of the touchpad, in the touch-sense apparatus 200, a sensor 202 detects the position of the finger 214 on the panel 212 and thereby produces a two-dimensional signal Sd to a two-dimensional coordinate processor 204 to generate a two-dimensional coordinate (x,y)). 
Akada generally discloses a manual controller of a video game system has a plurality of control switches for controlling the motion of an image displayed on a display screen, and an analog joystick for designating a point in a given area on the displayed image. When the analog joystick is operated by the game player of the video game system, it is tilted to a position in a desired direction in a two-dimensional plane, and outputs a positional signal depending on the tilted position thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akada with the touch sensitive surface touchpad system of Chiu in order to allow for supporting one-dimensional and two-dimensional operational modes and integrated with buttons as a whole.

Regarding Claim 2, Akada in view of Chiu discloses the article of manufacture according to claim 1, wherein the touch sensitive surface generates an x-axis value between 0 and 1023 and a y-axis value between 0 and 1023 (Chiu, figs. 7-9, [0022]-[0023] discloses the coordinate x,y position the touch surface generates).  

Regarding Claim 3, Akada in view of Chiu discloses the article of manufacture according to claim 2, wherein a center location of the touch sensitive surface having a lowest point in the concave surface generates the x-axis value equal 20 512 and the y-axis value equal to 512 (Chiu, figs. 7-9, [0022]-[0024]).  


Regarding Claim 5, Akada in view of Chiu discloses the article of manufacture according to claim 4, wherein the joystick coordinates corresponds to a circle limited coordinates (Akada, Col. 5:15-35 discloses when the game player tilts the analog joystick in any direction within 360.degree. in the two-dimensional plane, the contact position of the analog joystick moves two-dimensionally in a circle having a given radius in an x-y coordinate system).30  

Regarding Claim 6, Akada in view of Chiu discloses the article of manufacture according to claim 1, wherein the digital device interface corresponds to two analog voltages (Akada, Col. 4:5-46).Patent ApplicationPage 13  




Claims 4 and 7 to 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,120,374 to Akada et al. (hereinafter Akada) in view of U.S. Patent Application Publication 2007/0075983 A1 to Chiu et al. (hereinafter Chiu) and further in view of U.S. Patent Application Publication 2013/0106761 A1 to Shahparnia et al. (hereinafter Shahparnia). 


Regarding Claim 4, Akada in view of Chiu discloses an article of manufacture according to claim 1, but does not explicitly discloses “wherein the coordinate transformer comprises a look-up table having and address input and a stored data value, the address input to the look-up table corresponds to the x-axis value and the y-axis value concatenated together, and25 the stored data value at each location within the loop-up table corresponds to a 2-dimensional position within the joystick coordinates.”
In a related invention, Shahparnia discloses a touch sensor with a lookup table. Shahparnia discloses: wherein the coordinate transformer comprises a look-up table having and address input and a stored data value, the address input to the look-up table corresponds to the x-axis value and the y-axis value concatenated together, and25 the stored data value at each location within the loop-up table corresponds to a 2-dimensional position within the joystick coordinates (figs. 5-6, [0039], [0041]-[0043)]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akada/Chiu with the touch sensor lookup table features of Shahparnia in order to compensate for inaccuracies in detected coordinates due to noise (Shahparnia, [0045]). 

Regarding Claim 7, Akada in view of Chiu discloses the article of manufacture according to claim 1, but does not explicitly disclose wherein the digital device interface corresponds to a digital data communications interface. In a related invention, Shahparnia discloses wherein the digital device interface corresponds to a digital data communications interface ([0028] discloses different communication interfaces for the touch sensor controller). 

Regarding Claim 8, Akada in view of Chiu and Shahparnia discloses the article of manufacture according to claim 7, wherein the digital data communications 5 interface corresponds to a wireless interface (Shahparnia, [0034]).  

Regarding Claim 9, Akada in view of Chiu and Shahparnia discloses the article of manufacture according to claim 7, wherein the digital data communications interface corresponds to a USB interface (Shahparnia, [0028]).  10  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 6,120,374 to Akada et al. (hereinafter Akada) in view of U.S. Patent Application Publication 2007/0075983 A1 to Chiu et al. (hereinafter Chiu) and further in view of U.S. Patent Application Publication 2013/0106761 A1 to Shaparnia et al. (hereinafter Shahparnia). 

Regarding Claim 10, Akada discloses a joystick input controller to a digital video gaming device, the joystick input controller comprises:
a coordinate transformer for converting the 2-dimensional coordinate into a joystick coordinate, …. (figs. 2, Col. 5:5-53 discloses the positional signal from the analog joystick 6 is supplied through the CPU 9 to a coordinate transforming unit 13, which converts a contact position expressed as x and y coordinates of the joystick 6 based on the positional signal into an image position expressed as X and Y coordinates with respect to a reference point on the displayed image) and
a digital device interface for communicating input position data containing the joystick coordinate to the computing device,… (figs. 1-4, Col. 2:3-21, Col 4:5-53 discloses  When the analog joystick 6 is operated by the game player of the video baseball game, it is tilted to a position in a desired direction in a two-dimensional plane, and outputs a positional signal depending on the tilted position thereof. The analog joystick 6 is also used to move the position of any of the fielders in the video baseball game);
wherein the joystick coordinates corresponds to a circle limited coordinates (Col. 5:15-35 discloses when the game player tilts the analog joystick in any direction within 360.degree. in the two-dimensional plane, the contact position of the analog joystick moves two-dimensionally in a circle having a given radius in an x-y coordinate system).


Akada does not explicitly disclose “a concave and circular touch sensitive surface, the touch sensitive surface generates a 2- dimensional coordinate correspond to a point of contact by a user at on the touch sensitive surface, the touch sensitive surface generates an x-axis value between 0 and 1023 and a y-axis 15 value between 0 and 1023, and a center location of the touch sensitive surface having a lowest point in the concave surface generates the x-axis value equal 512 and the y-axis value equal to 512”.  In a related invention, Chiu discloses a concave and circular touch sensitive surface, the touch sensitive surface generates a 2- dimensional coordinate correspond to a point of contact by a user at on the touch sensitive surface, the touch sensitive surface generates an x-axis value between 0 and 1023 and a y-axis 15 value between 0 and 1023, and a center location of the touch sensitive surface having a lowest point in the concave surface generates the x-axis value equal 512 and the y-axis value equal to 512 (figs. 7-14, [0021]-[0025] discloses  a touch-sense apparatus 200 capable of supporting one-dimensional and the two-dimensional operational modes, and FIG. 8 is an operation illustration. When a finger 214 touches the panel 212 of the touchpad, in the touch-sense apparatus 200, a sensor 202 detects the position of the finger 214 on the panel 212 and thereby produces a two-dimensional signal Sd to a two-dimensional coordinate processor 204 to generate a two-dimensional coordinate (x,y)). 

Akada generally discloses a manual controller of a video game system has a plurality of control switches for controlling the motion of an image displayed on a display screen, and an analog joystick for designating a point in a given area on the displayed image. When the analog joystick is operated by the game player of the video game system, it is tilted to a position in a desired direction in a two-dimensional plane, and outputs a positional signal depending on the tilted position thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akada with the touch sensitive surface touchpad system of Chiu in order to allow for supporting one-dimensional and two-dimensional operational modes and integrated with buttons as a whole.

The combination of Akada in view of Chiu does not explicitly disclose “the coordinate transformer comprises a look-up table having and address input and a 20 stored data value, the address input to the look-up table corresponds to the x-axis value and the y- axis value concatenated together, and the stored data value at each location within the loop-up table corresponds to a 2-dimensional position within the joystick coordinates; and ” “the digital device interface corresponds to a digital data 25 communications interface”. 
In a related invention, Shahparnia discloses the coordinate transformer comprises a look-up table having and address input and a 20 stored data value, the address input to the look-up table corresponds to the x-axis value and the y- axis value concatenated together, and the stored data value at each location within the loop-up table corresponds to a 2-dimensional position within the joystick coordinates (figs. 5-6, [0039], [0041]-[0043)] and the digital device interface corresponds to a digital data 25 communications interface (figs. 4-6, [0028], [0032]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Akada/Chiu with the data communication interface and touch sensor lookup table features of Shahparnia in order to compensate for inaccuracies in detected coordinates due to noise (Shahparnia, [0045]).









Conclusion
Claims 1-10 are examined above. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is provided in the Notice of References cited. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUNA-KAY HALL whose telephone number is (571)270-1419. The examiner can normally be reached M-F 9:00AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715